Citation Nr: 1731723	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-44 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from March 2004 to July 2006.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2016, the Board denied the claims for higher ratings for the bilateral knee disabilities, among other issues.  The Veteran appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted the joint motion for partial remand (Joint Motion) filed by representatives for both parties, partially vacating the Board's decision to the extent it denied higher claims for the service-connected knee disabilities, and remanding the claims for higher ratings for right and left knee disabilities to the Board for further proceedings consistent with the joint motion.  The remainder of the April 2016 Board decision remained undisturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the parties' Joint Motion and the Board's review of the claims file, further action on the claims on appeal is warranted.

The Veteran last underwent VA knee examination in October 2014.  At that time, the Veteran described flares of his knee symptomatology.  As to whether the Veteran experienced additional, quantifiable functional loss during his flare-ups, the examiner explained, "It is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time."

The parties to the Joint Motion found the VA examiner's explanation inadequate.  Citing to Jones v. Shinseki, 23 Vet.App. 382, 390 (2010), the parties stated that the examiner's conclusion that quantification of functional loss during flare-ups was not possible without speculation was itself a medical conclusion, which required supportive rationale.  The parties to the Joint Motion instructed to Board to provide the Veteran a new VA examination that adequately assesses the degree of disability stemming from his bilateral knee disability, to include, if feasible, during periods of flare-up.  See Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for bilateral knee disabilities, and make arrangements to obtain all records not already associated with the claims file, to include updated records of VA treatment.

2.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  

The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  

For both knees, the examiner should specifically state ranges of motion for active and passive motion and on weight bearing and non-weight bearing.  The examiner should comment on whether there is any additional loss of function due to weakened movement, excess fatigability, incoordination, pain on use, or on flare up for each knee.  If the examiner cannot estimate flare-induced functional loss without speculation, the examiner must provide an explanation as to why an estimation is not possible.  Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).

The examiner should describe the severity of any recurrent subluxation or lateral instability of each knee.  The examiner should indicate if replacement of either knee is medically indicated.

The examiner should indicate if either knee disability includes meniscal involvement.  The examiner is specifically requested to discuss a June 2010 MRI of the left knee, which revealed a subtle radial tear of the posterior horn of the medial meniscus.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




